Citation Nr: 0421296	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury. 

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for gastroesophageal 
reflux disease, hiatal hernia, esophagitis, and dysphagia.  

4.  Entitlement to service connection for a dysthymic 
disorder. 

5.  Entitlement to service connection for degenerative disc 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  The veteran served in Korea and received the 
Combat Infantryman Badge (CIB). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

(The decision below address the question of entitlement to 
service connection for residuals of a cold injury.  
Consideration of the remaining claims of service connection 
is deferred pending completion of the evidentiary development 
requested in the remand that follows the decision below.)


FINDING OF FACT

The veteran has Raynaud's syndrome that is related to cold 
exposure during his military service.


CONCLUSION OF LAW

The veteran has Raynaud's syndrome that is the result of 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(d), (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has residuals of cold injury, 
primarily in his feet and hands, as a result of injuries 
sustained in Korea.  The veteran maintains that he is a 
Combat Infantryman's Badge recipient, which proves that he 
was injured in combat, despite the absence of his service 
medical records. 

Service connection may be granted for disability resulting 
from personal injury sustained or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease during service in the line of duty.  38 U.S.C.A. § 
1110, (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 
38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1154(b) (West 2002) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof 
satisfactory lay or other evidence of service incurrence or 
aggravation of injury or disease, if consistent with the 
circumstances, conditions and hardships of such service.  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  See also 
38 C.F.R. § 3.304(d) (2003).

Where, as here, the service medical records are presumed 
destroyed, through no fault of the veteran, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This, in turn, means the absence of his service 
medical records concerning his being injured is much less 
significant than would ordinarily be the case.  In any event, 
the veteran has indicated that he did not seek medical 
treatment for his cold injuries during his service in Korea.  

Private and VA treatment records, dated from April 1999 to 
October 2002, are of record.  A July 1999 VA cold injury 
protocol examination report reflects that the veteran 
complained of having cold hands and feet all the time.  He 
maintained that his hands and feet stiffen and cramp, 
especially in cold weather.  The veteran related that during 
service in Korea in 1952, he was exposed to extreme cold 
weather, that he slept in bunkers and that he was always on 
hills.  The veteran reported to that he used to have blisters 
on his feet.  He indicated that after his discharge in 1954, 
he saw a skin specialist for blisters of his feet.  The 
veteran related that for the previous forty years, he had had 
problems with his hands and feet.  The examiner noted that 
there was no history of amputation or Raynaud's phenomenon, 
paresthesia, numbness, fungal infection, breakdown, 
ulceration, skin changes, edema, or chronic ulcers.  There 
was, however, a history of hyperhidrosis.  After a physical 
evaluation of the veteran, a diagnosis of history of cold 
exposure involving the hands and feet with normal X-rays and 
persistent peripheral circulation was entered by the 
examiner.  

A May 2002 report, submitted by B.J.B, D.O., reflects that 
the veteran reported having been exposed to extreme cold 
during service in Korea in 1952 and 1953 and, as a result, he 
developed frostbite in his lower extremities.  The veteran 
complained of having pain, a cold feeling, numbness, and 
tingling in both of his feet, which the examiner indicated 
was directly related to the exposure in 1952 and 1953.  The 
veteran was noted not to have any ulcerations, but to have 
had blanched and cold feet.  Overall, the examiner concluded 
that the veteran had mild Raynaud's syndrome in his lower 
extremities due to the freezing cold injuries.  (There is no 
medical evidence of record indicating that any Raynaud's 
syndrome of the lower extremities is due to any other cause.)

In summary, and resolving reasonable doubt in favor of the 
veteran, the medical evidence establishes a current medical 
diagnosis of Raynaud's syndrome; the veteran has presented 
probative lay evidence of having incurred an injury in 
service; and the medical evidence shows that the currently 
diagnosed disability is related to the in-service injury.  
Although not diagnosed by the VA examiner, the Board notes 
that the VA examiner concluded that the veteran indeed had a 
history of cold exposure, suggesting by the diagnosis that 
there was likely some residual.  The Board finds, therefore, 
that the evidence is in relative equipoise on this point and 
supports the grant of service connection for Raynaud's 
syndrome.  


ORDER

Service connection for Raynaud's syndrome is granted. 


REMAND

The Board notes that the veteran participated in combat 
operations during active military service in Korea, and 
observes that he also received a CIB.  The veteran contends 
that while serving in Korea, he dove out of a truck to avoid 
being shot by enemy aircraft and that he injured his low back 
and right shoulder.  He also maintains that, as a result of 
his combat experiences, he developed psychiatric and 
digestive disabilities.  As a combat veteran he is entitled 
to consideration of these claims in accordance with the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002).  There is in 
this case, however, insufficient medical evidence regarding 
the current existence, nature, and etiology of the veteran's 
claimed combat-related disabilities.  Thus, consistent with 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), the Board finds that it 
is appropriate for the veteran to undergo VA examinations.

In addition, a review of VA outpatient reports, dated from 
April 1999 to October  2002, from the VA Medical Center 
(VAMC) in Saginaw, Michigan reflect that the veteran reported 
having undergone a gastrointestinal series at that facility 
in 1994, that he had sought treatment at a "VA Clinic in 
Florida" for abdominal pain, and that he was scheduled to 
return to the VAMC in Gainesville, Florida in two months for 
a follow-up.  Thus, it appears that there might be 
outstanding VA reports from  VAMCs in Gainesville, Florida 
and Saginaw, Michigan that could be potentially relevant to 
the veteran's claims.  As for VA's obligation to secure the 
aforementioned records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA, whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is necessary.  Id.  

Finally, when the veteran was seen at the VAMC in Saginaw, 
Michigan in May 2001, it was noted that he had sought 
treatment from a private physician and hospital, both located 
in Florida, for abdominal pain and that he had undergone 
several tests.  These private records are not associated with 
the claims file; an attempt should be made to obtain them as 
they may be pertinent to the veteran's claim of service 
connection for a digestive disability.  

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any degenerative disc disease, right 
shoulder disability, psychiatric 
disability or digestive disability, since 
his separation from active service in 
September 1954, to specifically include 
all treatment reports from VAMCs in 
Saginaw, Michigan and Gainesville, 
Florida, which are not duplicates of 
those currently of record.  In addition, 
all pertinent private treatment records 
should be obtained, to include those from 
the private physician and hospital 
referenced in a May 9, 2001 VA outpatient 
report. 

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given opportunity to 
obtain them.  

2.  The RO should undertake any record 
development it determines to be indicated 
and then schedule the veteran for a VA 
orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any disc 
disease and right shoulder disability 
present on examination.  The claims file 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete history should be elicited from 
the veteran.  

Based upon the documented history, a 
review of the claims file, and the 
examination results, the examiner should 
provide opinion as to whether it is at 
least as likely as not that any current 
right shoulder or degenerative disc 
disease is attributable to the veteran's 
period of active military service with 
particular attention given to any events 
or injuries reported by the veteran that 
occurred during his combat service in 
Korea.  The rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report. 

3.  Then, the RO should schedule the 
veteran for VA psychiatric and digestive 
system examinations by physicians with 
the appropriate expertise to determine 
the nature and etiology of any 
psychiatric or digestive disability found 
on examination.  The claims file must be 
made available to and reviewed by the 
examiners before completion of the 
examination reports.  All indicated 
testing should be conducted, and a 
complete history should be elicited. 

Based upon the documented history, a 
review of the claims file, and 
examination results, the examiners should 
provide an opinion as to whether it is at 
least as likely as not that any current 
psychiatric or digestive system 
disability (GERD, hiatal hernia, 
esophagitis, or dysphagia) is 
attributable to any incident of military 
service as explained by the veteran 
during the examination.   The rationale 
for all opinions expressed must be 
clearly set forth by the examiners in the 
examination reports.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues remaining on 
appeal.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§  5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



